Citation Nr: 0018790	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-45 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1. Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from November 1979 to May 
1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The rating decisions, in pertinent part, denied the 
appellant's claim for an increased disability rating in 
excess of 60 percent for her service-connected hypothyroidism 
and an increased (compensable) evaluation for her service-
connected hemorrhoids.

A hearing was held before the RO in April 1997.  A transcript 
of the hearing testimony has been associated with the claims 
file.  The testimony has been reviewed as it pertains to the 
instant issues.  The appellant and her spouse testified.  
While considered in reaching this decision, the medical 
evidence, as discussed below, dictates the outcomes set 
forth.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The appellant's service-connected hypothyroidism 
currently is manifested by objective evidence of mental 
disturbance and weight gain.  No evidence of record indicates 
that the appellant suffers from cold intolerance, 
cardiovascular involvement or bradycardia which are 
attributable to hypothyroidism.

3.  In regard to the appellant's service-connected 
hemorrhoids, there is no objective clinical evidence of 
secondary anemia or fissures; the hemorrhoids are not 
described as large or thrombotic, nor is excessive redundant 
tissue noted.  The hemorrhoids are not more than moderate in 
degree.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.119, Diagnostic Code 
7903 (effective prior to June 6, 1996); 38 C.F.R. §§ 4.2, 
4.7, 4.119; Diagnostic Code 7903; 61 Fed.Reg. 20440-20447 
(May 7, 1996) (effective June 6, 1996) (codified at 38 C.F.R. 
§ 4.119 Diagnostic Code 7903 (1999).

2.  The criteria for a compensable rating for hemorrhoids 
have not bee met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.

In adjudicating well grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary service connection has been 
established already and an increase in the disability 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in 
this case, entitlement to an increased rating is at issue, 
the present level of disability is of present concern.

I.  Hypothyroidism

In the instant case, the appellant was granted service 
connection in October 1990 for her hypothyroid disorder, and 
a 10 percent disability evaluation was assigned.  Following a 
continuance of the 10 percent evaluation, an October 1996 
rating decision assigned a 60 percent evaluation effective 
from the appellant's 1994 claim for an increased evaluation.

VA outpatient treatment records, dating from March 1996 to 
October 1999, reflect that the appellant suffers from chronic 
hypothyroidism.  The reports reflect complaints of fatigue, 
chronic headaches and depression.  During this time, the 
appellant also complained of muscular pain and mood swings.  
Treatment for bipolar disorder with medication and for weight 
control was noted.  It was also noted in March 1996 that the 
appellant had mild mitral valve prolapse, a heart 
abnormality, although a subsequent test conducted in December 
1997 showed no evidence of this disorder.

An August 1998 VA examination indicated that the appellant's 
hypothyroidism was discovered during her military service.  
The symptoms included weight gain, neck pain, goiter, 
somnolence and "bone pain."  At the time of the August 1998 
examination, the appellant indicated that she had to give up 
her employment as a waitress due to sweating and nervousness.  
She was taking .15 mg Synthroid in addition to, among other 
things, medication for control of her mood swings.  Upon 
physical examination, it was noted that the thyroid gland was 
smoothly enlarged, without nodules.  The examiner concluded 
that the appellant's hypothyroidism warranted careful 
regulation and follow-up.  In the opinion of the examiner, if 
the disorder is normalized, the appellant would be able to 
undertake gainful employment.

At a May 1998 VA examination, the appellant voiced multiple 
somatic complaints which she attributed to her thyroid 
condition, including allergy to lights and problems with 
vision, muscle cramping, weight gain, heat and cold 
intolerance, symptomatic hemorrhoids, hair falling out, 
friable fingernails, varicose veins, lower extremity 
swelling, memory impairment and depression, chronic fatigue, 
skin disorder and hiatal hernia.  Laboratory evaluation of 
the appellant's thyroid function revealed a normal thyroid 
stimulating hormone level, as well as normal T4, indicating a 
euthyroid state.  Given the fact that the appellant had 
normal thyroid function on replacement therapy, the examiner 
was not able to attribute her symptoms to her thyroid 
condition with the exception of the weight gain, hemorrhoids, 
and varicose veins, which could have developed during the 
period of inadequate hormone replacement.  The examiner 
indicated that the varicose veins and hemorrhoids are the 
only conditions which would not reverse after appropriate 
thyroid replacement.

In October 1997, a VA examiner diagnosed the appellant with 
xerosis of the legs, a disorder to which hypothyroidism can 
contribute.  The examining physician stated that although the 
appellant's thyroid problems seem to be under control, it is 
conceivable that her limited amount of xerosis and past 
problems "could be" the results of her thyroid disorder.  
The physician also indicated that the appellant's dyshidrosis 
of the palms is probably unrelated to her thyroid problem; 
however, excess sweating (hyperhidrosis), which is possibly 
induced by hyperthyroidism, could potentially lead to a 
worsening of this problem.

A July 1996 VA examination indicated that the veteran 
complained of "feeling tired on and off."  However, she had 
no cardiovascular or nervous complaints.  She did complain of 
occasional mild depression and irritable spells.  She was on 
continuous medication to treat her hypothyroidism.  The 
examining physician described the condition as "demonstrably 
active."

The Board notes that effective June 6, 1996, VA amended 38 
C.F.R. § 4.119, which addresses the endocrine system. The 
amended version of 38 C.F.R. § 4.119 is now found in 38 
C.F.R. § 4.119, Diagnostic Codes 7900 to 7919 (1999).  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to a 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 69-90 
(O.G.C. Prec. 69- 90).  Thus, the appellant's hypothyroidism 
must be evaluated under the old and the new rating criteria 
to determine which version is more favorable to her.

Under the criteria for rating hypothyroidism prior to the 
revisions made to this criteria in June 1996, moderate 
hypothyroidism with fatigability, or the need of continuous 
medication, warranted a 10 percent disability evaluation.  A 
30 percent disability evaluation requires moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  A 60 percent disability 
evaluation requires severe hypothyroidism, with symptoms 
under "pronounced" somewhat less marked, and decreased levels 
of circulating thyroid hormones (T4 and/or T3, by specific 
assays).  A 100 percent disability evaluation is warranted 
for pronounced hypothyroidism with a long history and slow 
pulse, decreased levels of circulating thyroid hormones (T4 
and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1996).

The revised criteria provide that when there is fatigability 
or when continuous medication is required for control of 
hypothyroidism, a minimum rating of 10 percent is assigned.  
A 30 percent disability rating is assigned when there is 
fatigability, constipation, and mental sluggishness.  The 
next higher, or 60 percent disability rating, requires 
muscular weakness, mental disturbance, and weight gain.  The 
highest, or 100 percent disability rating contemplates cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).

Following a thorough review of the evidence, the Board 
concludes that an evaluation in excess of 60 percent for 
hypothyroidism is not warranted under either the old or the 
new criteria.  Neither is more favorable to the appellant 
given the facts of this case.

The evidence of record reflects that the appellant has 
complained of cold intolerance, depression and fatigue, among 
other symptoms.  However, as set forth above, the appellant's 
May 1998 VA examiner was unable to attribute these symptoms 
to her thyroid disorder.  At that time, laboratory evaluation 
of the appellant's thyroid function revealed a normal thyroid 
stimulating hormone level, as well as normal T4.  Further, 
although mild mitral valve prolapse was noted in 1996, 
subsequent tests did not show evidence of the disorder.  And 
while tachycardia was noted in October 1997, this disorder 
was not attributed to hypothyroidism.  The Board concludes 
that in the absence of competent evidence of cold 
intolerance, cardiovascular involvement, or bradycardia 
attributable to hypothyroidism, an evaluation in excess of 60 
percent for hypothyroidism is not warranted under the new 
criteria at this time.

Additionally, in the absence of objective clinical findings 
of a slow pulse, decreased levels of circulating thyroid 
hormones, sluggish mentality and slow return of reflexes, an 
evaluation in excess of 60 percent is not warranted under the 
old criteria either.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the hypothyroidism presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's hypothyroidism 
has not required frequent periods of hospitalization.  There 
is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the hypothyroidism 
than that commensurate with the assigned noncompensable 
rating.  Therefore, the regular schedular standards, with the 
noncompensable evaluation currently assigned, adequately 
compensate the appellant for any adverse industrial impact 
caused by his back disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.

II.  Hemorrhoids

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. Part 4, Diagnostic Code 7336, 
pertaining to external or internal hemorrhoids.  Under that 
code, a noncompensable rating is provided for hemorrhoids 
which are mild or moderate.  To warrant a compensable rating 
of 10 percent, the hemorrhoids must be "[l]arge or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences."  Id.  A 20 percent 
evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  Id.

Historically, the record shows that in June 1994, the 
appellant complained of severe pain and some bleeding.  The 
examiner, however, found external hemorrhoids with no 
bleeding.

An internal hemorrhoid was "banded" in July 1994.  Anal 
skin tags were subsequently noted in August 1994, and a 
tender nodule was noted questionable at the banding site.  An 
anoscopy performed in September 1994 in anticipation of 
additional banding found only an external hemorrhoid at four 
o'clock, with no internal abnormality other than a possible 
healed anal fissure.  Thus, no banding was done.

A July 1996 VA examination noted complaints of occasional 
bleeding with a history of several prior banding procedures.  
No actual objective findings were given.  At her April 1997 
hearing before the RO, the appellant indicated that she had 
had band surgeries in 1994, 1995 and 1996.  However, as 
indicated above, the only verified banding procedure occurred 
in July 1994.

An October 1997 VA examination included a "GI" evaluation 
which indicated that "large external hemorrhoids" were 
found, but there was no bleeding.  The history of prior 
banding was noted.  She was instructed to increase her fiber 
intake, and to continue to use Metamucil and take sitz baths.  
Subsequently, a May 1998 VA examination found a history of 
exacerbations of this disorder, and the examiner noted a 1 
centimeter external hemorrhoid, which was neither painful nor 
engorged.  There were no fissures or evidence of bloody 
stool.

Thus, as noted, it is the Board's conclusion that the 
criteria for a 10 percent rating or more have not been met.  
The appellant does not have large or thrombotic hemorrhoids, 
which are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, which is required for a 10 
percent evaluation.  Moreover, there is no evidence of 
anemia, bleeding or fissures.  Thus, there is no basis for a 
compensable evaluation for the appellant's service-connected 
hemorrhoids.  38 C.F.R. § 4.7 (1999).

Therefore, a preponderance of the evidence shows that the 
veteran's service-connected hemorrhoids do not result in the 
symptomatology required in the above criteria for the 
assignment of a compensable rating.  Accordingly, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).

An extraschedular evaluation is not warranted, since the 
evidence does not show that the hemorrhoids present an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's hemorrhoids 
have not required frequent periods of hospitalization.  There 
is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the hemorrhoids 
than that commensurate with the assigned noncompensable 
rating.  Therefore, the regular schedular standards, with the 
noncompensable evaluation currently assigned, adequately 
compensate the appellant for any adverse industrial impact 
caused by his back disability.


ORDER

An increased rating in excess of 60 percent for 
hypothyroidism is denied.

An increased (compensable) rating for hemorrhoids is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

